ON MOTION FOR REHEARING.
Jenkins, P. J.
Tinder the general grounds of the motion for new trial the defendants especially urge, in their motion for rehearing; that this court failed to consider the absence of evidence in the record to prove the $420 damages recovered, or any of the special damages claimed. They contend, that, even if the proof showed a deficiency between the number of pine-tree boxes represented and contracted for and the number delivered, there was nothing to show what amount of turpentine or crude gum the shortage would have produced or its value. In view of this contention, a brief reference to another item of damage claimed, and supporting testimony, on which the conclusion in the original decision was based that the verdict was authorized, is now made. It is true that if the petition had sought merely to recover for the shortage in' the turpentine boxes, evidence as to their value was lacking. *5But it was further alleged that the defendants agreed with the plaintiffs that if the defendants were allowed to remain in physical possession of the boxes and other properties after the date of the bill of sale, November 8, until November 16, 1929, they would operate the turpentine plant and the crude gum in the trees only in their usual and normal manner, not exceeding ten or fifteen units at most; but that they used and manufactured crude gum in excess of this normal and usual amount and method, so as to increase the production to twenty-nine units, whereby the plaintiffs lost the ownership and value of not less than fourteen units of spirits of turpentine and rosin, amounting to not less than $840. Although the testimony was in conflict as to whether this alleged agreement was made and as to whether it was violated, there was some evidence to support the averments of the petition as to the alleged undertaking, and as to an actual double increase of the plant’s operation by extra running at night as well as in the daytime. As to the amount of damages for double use, J. E. Dupree testified: “A charge is the number of barrels of crude gum that can be manufactured at one cooking. This particular still had a capacity of eight barrels of crude gum to the cooking. You could put out three charges with that still per day with ordinary operation; and if it was operated at night, you could put out that many more. If you operated the still twenty-four hours per day, you could put out six charges. Six charges would amount to around ten barrels of spirits.” One of the plaintiff partners testified: “On November 16, 1929, a unit of turpentine was worth $60. A unit of turpentine is a barrel of turpentine spirits and 3-1/3 barrels of rosin.” Under the testimony of the first-mentioned witness, the alleged excess operations during the eight days in question would have amounted to an excess of 5 barrels of spirits, included in 24 barrels of crude gum, each day, a total for the 8 days of 40 barrels of spirits, included in 192 barrels of crude gum. According to the testimony of the last-mentioned witness, a unit of turpentine, consisting of one barrel of. turpentine and 3-1/3 barrels of rosin, was worth $60 at the time in question. A total excess of 40 barrels of spirits would have been accompanied by the proportionate excess of rosin as stated; so that there would have been 40 units of the two. The value of this excess, as testified, being $60 a- unit, would have amounted to $2400,
*6While this court is without knowledge as to the operation of the naval-stores business, and it was the function solely of the jury to weigh and consider the testimony of the witnesses as to such operation and the value of the alleged excess of naval stores manufactured by the defendants, the evidence stated manifestly supplied to the jury sufficient legal data from which they were authorized to find, as they did, in favor of the plaintiffs, and apparently they could have rendered a verdict in a much larger amount.

Rehearing denied.